DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-2, 4-13 and 15-20 are pending.
Claims 1 and 13 were amended or newly added in the Applicant’s filing on 12/16/2020.
This office action is being issued in response to the Applicant's filing on 12/16/2020.
Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method for conducting transactions comprising receiving a first one or more data packets generated by a first merchant to conduct a first transaction comprising a plurality of portions at the first merchant, the first one or more data packets carrying data identifying a first merchant category of the first merchant, an account maintained by an entity, and a first monetary amount of the first transaction; identifying a preconfigured mapping of merchant categories to a plurality of purses in an account; selecting a first purse of a plurality of purses allocated to the account maintained by the entity based on a first policy applied to the first one or more data packets and the preconfigured mapping in the account, the first purse configured as a purse with funds exempt from payroll tax deductions to be used to conduct approved transactions; conducting a first portion of the plurality of portions of the first transaction by 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to transfer money between accounts (i.e. conduct financial transactions), which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a server, a user device and an engine. (see Claim 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.

Dependent Claim(s) 2, 4-12 and 15-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 13. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

No Prior Art Rejection
Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
Applicant's arguments filed 07/15/2020 have been fully considered but they are not persuasive.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 12-13.
The Examiner respectfully disagrees.
The claimed invention recites a methodology for conducting a financial transaction. Specifically, a first financial transaction with a merchant from a first account of the user and then a second financial 
These are fundamental economic practices. A fundamental economic practice is a subcategory of a certain method of organizing human activity, an enumerated grouping of abstract ideas. As such, the claimed invention recites an abstract idea. see MPEP §2106.04(a)(2)(II)(A).
Examiner also notes that processing of payments is given as an example of a fundamental economic practice. see MPEP §2106.04(a)(2)(II)(A) citing Inventor Holdings, LLC v. Bed Bath Beyond (Fed. Cir. 2017).
Applicant also argues that the claimed invention cannot be regarded as a “’mental process,’ as the elements cannot be practically be performed in the human mind.” see Arguments, p. 13.
The Examiner respectfully disagrees.
“Under the 2019 PEG, the ‘mental processes’ grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” see October 2019 Update: Subject Matter Eligibility, p. 7.
The claimed invention is receiving information pertaining to a proposed financial transaction; identifying mapping (i.e. rules) and policies (i.e. rules) pertaining to the processing of the proposed financial transaction; conducting the proposed financial transaction by selecting purses (i.e. accounts) in accordance with the mapping and policies by transferring funds between the purses; and notifying a user of the funds transfer. These are processes that can be performed within the human mind.
Yes, the claimed invention recites performing the method on a computer and that the purses are electronic accounts. However, “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” see MPEP §2106.04(a)(2)(III)(C).
Examiner notes that in Intellectual Ventures I LLC v. Symantec Corp. (2016), “the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that ‘with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper’”. see MPEP §2106.04(a)(2)(III)(C)(2).

Specifically, Applicant argues:
Applicant’s claims are directed to at least the following problem rooted in computer technology where it becomes increasingly challenging and inefficient to process certain types of electronic transactions to efficiently conduct the electronic transaction due to the numerous types of terminal devices used to conduct the electronic transactions, the types of fields in data packets associated with the data transactions, or the various entities or servers processing different aspects of the electronic transaction. In particular, due to the different policies being applied, constraints, or restrictions, there can be a delay in processing of an electronic transaction. In view of at least these problems and challenges, the claims are directed to a technological improvement that provides for real-time processing of an electronic transaction as well as further perform a reimbursement transaction related to the original transaction with a real-time notification of same. see Arguments, p. 14.

The Examiner respectfully disagrees.
MPEP §2106.05 (a) recites: 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. see MPEP §2106.05 (a).

There is no evidence in the specification or the prior art that the claimed invention is improving the functioning of a computer, or improving another technology or technical field. While Applicant asserts that the claimed invention is improving efficiencies, the computer still operates according to its known and standard capabilities. The capabilities of the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. 
Additionally, if the problem with conventional systems are “due to the different policies being applied, constraints, or restrictions” then the problem is not a technological problem. If reimbursement is slow and inefficient because different systems have different reimbursement policies that is a banking or financial problem, not a technological (i.e. computer-centric) problem. 
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).” see MPEP §2106.05 (a).
The additional elements (i.e. the computer elements) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea. see October 2019 Update: Subject Matter Eligibility, p. 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 11, 2021